Citation Nr: 1501426	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-24 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as due to service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Rafael Modet, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2010 decision, the Board denied entitlement to service connection for headaches.  An appeal was noted and, by a September 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's September 2010 decision.  In June 2013, the matter was remanded by the Board for further evidentiary development.  It has now been returned to the Board for adjudication.

In June 2013, the issue of entitlement to service connection for a psychiatric disorder was remanded by the Board.  By a July 2014 rating decision, service connection for a psychiatric disorder was granted.  As this is considered a full grant of the benefit sought on appeal, this issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2014).

As noted above, this matter was remanded for further evidentiary development in June 2013.  On remand, if it was determined that the Veteran's psychiatric disorder was related to his military service, the Veteran was to be provided a VA examination to determine the nature and etiology of his headache disorder.  The examiner was to opine inter alia on the association, if any, between the Veteran's headache disorder and his military service.  Specifically, the examiner was to "[i]ndicate whether it is at least as likely as not (a 50 percent or greater probability) that a headache disorder began in service is otherwise medically related to service."  

The Veteran was afforded a VA examination in June 2014.  There, the examiner opined as to whether the Veteran's headache disorder was secondary to his service-connected bipolar disorder.  However, the examiner did not discuss whether the Veteran's headache disorder began in service or was otherwise related to service.  As such, substantial compliance was not achieved with respect to the Board's June 2013 remand.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the June 2014 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that a headache disorder began in service or is otherwise medically related to service?

In formulating an opinion, the examiner should specifically address in-service reports of headaches and the incident where the Veteran's head was impacted by a dumpster lid during service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



